DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose an artificial lung, not does it disclose the connection of a the ventricular assist device to an sort of path including an artificial lung. Thus it is unclear how the inventors at the time the application was filed had possession of the claimed invention.
Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 48 recites the limitation “wherein the selected location is in a pulmonary artery of the heart, and including directing at least a portion of the flow path toward an artificial lung.”  
When determining whether a claim meets the requirements under the enablement statute, it must be determined whether or not undue experimentation would be required for a person of ordinary skill in the art to make or use the invention. In this determination, several factors may be considered and weighted against whether there is sufficient evidence to support a finding of enablement.  Those factors include: 

(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	Here, several of the factors will be considered:
The breadth of the claim is very board. There is no mention of an artificial lung in the specification, thus the type of artificial lungs that can be used are numerous and manner in which the lung can be used is vast.
The nature of the invention, an implantable vascular pump, is inherently not made to be used with a extracorporeal artificial lung. Implantable pumps are made to be used with limited access to outside machinery to avoid possible infection risks.
The prior art has no indication that it would have been known to connect a vascular pump to an artificial lung.
The level of predictability in the prior art is low, since there is no indication that this type of connection has been attempted. 
There is no existence of working examples in the specification.
There is undue burden in the amount of clinical experimentation needed.  In addition, the type of experimentation needed to determine this would very likely cause physical harm to a subject, since implantable pumps are made to be used with limited access to outside machinery to avoid possible infection risks.
	Thus, the factors above point towards a finding of undue experimentation in the claim.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation “wherein the selected location is in a pulmonary artery of the heart, and including directing at least a portion of the flow path toward an artificial lung.” 
It is unclear whether the artificial lung is being positively or functionally included in the claim.
It is also unclear what “directing at least a portion of the flow path towards” requires.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 48, line 2 recites the limitation “and including directing at least a portion of the flow path toward an artificial lung.”  There is no inclusion of an artificial lung in the originally filed specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 47 and 50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zilbershlag et al. (US 2010/0076247).
	Regarding claim 47, Zilbershlag discloses method of implanting a ventricular assist device in a heart, comprising the steps of: 
selecting a stent sized for placement within a cardiac artery at a selected location within the cardiac artery (e.g. selection of chassis 3 that is sized and shaped to fit inside vessel 1; Figures 2 and 3, wherein chassis 3 is preferable a stent; Page 4, Paragraph 113); 
placing the stent at the selected location in a collapsed configuration (e.g. placement of chassis 3 inside vessel 1; Figure 3, wherein the chassis is designed to self-expand intravascularly; Page 4, Paragraph 113; Placement Page 2, Paragraph 43); 
expanding the stent at the selected location to define a flow path through the stent (e.g. expansion of chassis to fit inside the vessel wherein the flow path is designated as shown by the INLET/OUTLET in Figure 2; Page 4, Paragraph 113; Deployment Page 2, Paragraph 44);
providing a magnetized rotor sized to fit within the expanded stent at the selected location and within the flow path (e.g. Pcore 2 as shown in Figures 2 and 3); 
providing the rotor with a surface angled with respect to the flow path, the rotor further including a longitudinal axis (e.g. rotor 11, which includes a cylinder with a longitudinal axis and Archimedes screw on the outer surface, which is a surface angled with respect to the flow path; Figure 2 and Page 2, Paragraph 13; Placement Page 2, Paragraph 45);
placing a stator adjacent to the magnetized rotor, the stator having an electrical winding (e.g. stator 4 as shown in Figures 3 and 6A and 6B, wherein the stator includes bracelet 15 which includes two sets 17 and which are planar bifilar coils which generate electromagnetic field; Page 4, Paragraph 114; Placement Page 2, Paragraph 46);
operatively coupling a power source to the stator (e.g. connection of a power supply 5 to the electromagnets 17; Page 4, Paragraph 114) ; 
arranging the stator and the rotor to interact in response to the application of power from the power source to the stator to cause the rotor to rotate about the longitudinal axis (e.g. arrangement as shown in Figure 2, 3, and 6A-6B, wherein the power suppose and the controller cause the desired rotary movement of rotor 11; Page 4, Paragraph 4); 
providing a timing control module operatively coupled to the stator and arranged to control a rotational speed of the rotor between a baseline first speed and a higher second speed (e.g. controlling the rotors to provide the correct RPMs; Page 3, Paragraphs 88-96); and 
activating the rotor to move blood along the flow path in response to rotation of the rotor (e.g. Page 3, Paragraph 97).
Regarding claim 50, Zilbershlag additionally discloses including coupling the timing control module to a sensor, the sensor arranged to detect native cardiac rhythms (e.g. ECG sensor as disclosed on Page 6, Paragraph 199), and arranging the timing control module to rotate the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zilbershlag in view of Reitan (USPN 5,749,855).
Regarding claim 49, Zilbershlag discloses the claimed invention except the express mention of a timing control module is arranged to rotate the rotor to create a reverse flow. Reitan discloses that it was known in the art of implantable arterial pumps at the time the invention was made to include a timing control that can reverse the direction of pump rotation (e.g. Col. 4, lines 30-35).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the pump rotation reversal ability of Reitan in the device Zilbershlag since such a modification would provide the system with the predictable results of a reliable means improving coronary perfusion and allowing the pump to act more like a native heart.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pasque (USPN 5,290,227) discloses that it was well known in the art of vascular blood pumps to place the pump in a pulmonary artery.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda K Hulbert/            Primary Examiner, Art Unit 3792